UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4766


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TAEQWON PRATER,

                    Defendant - Appellant.



                                      No. 18-4637


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIAM MCFADDEN,

                    Defendant - Appellant.




Appeals from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:16-cr-00087-RDB-3; 1:16-cr-00087-RDB-2)


Submitted: March 31, 2020                                       Decided: April 15, 2020
Before GREGORY, Chief Judge, KEENAN and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony D. Martin, ANTHONY D. MARTIN, PC, Greenbelt, Maryland; Robin M.
Earnest, EARNEST ATTORNEY AT LAW, LLC, Riverdale, Maryland, for Appellants.
Robert K. Hur, United States Attorney, Lauren E. Perry, Assistant United States Attorney,
Patricia C. McLane, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Following their involvement in a series of commercial robberies, Taeqwon Prater

and William McFadden each pleaded guilty to Hobbs Act robbery, in violation of 18 U.S.C.

§ 1951 (2018), and brandishing a firearm during a crime of violence, in violation of 18

U.S.C. § 924(c) (2018). On appeal from their sentences, both Appellants raise challenges

to the district court’s application of the Sentencing Guidelines. Finding no reversible error,

we affirm.

       We review a sentence for reasonableness, applying a deferential abuse-of-discretion

standard. Gall v. United States, 552 U.S. 38, 51-52 (2007). In doing so, we must determine

whether the district court committed any significant procedural errors, such as improperly

calculating the Guidelines range or failing to consider the 18 U.S.C. § 3553(a) (2018)

sentencing factors. Id. But even if the district court committed a Guidelines error, we need

not vacate the defendant’s sentence if we find the error harmless. United States v. Mills,

917 F.3d 324, 330 (4th Cir. 2019). A Guidelines error is harmless—and, thus, does not

warrant reversal—if “(1) the district court would have reached the same result even if it

had decided the Guidelines issue the other way, and (2) the sentence would be reasonable

even if the Guidelines issue had been decided in the defendant’s favor.” Id. (brackets and

internal quotation marks omitted).

       Prater contends, and the Government agrees, that the district court erroneously

applied two Guidelines enhancements, resulting in a 6-level increase to Prater’s total

offense level. But as the Government correctly notes, the court repeatedly indicated that a

180-month sentence was the appropriate punishment for Prater. Moreover, the court

                                              3
explicitly stated that it would have imposed the same sentence regardless of any Guidelines

errors. See United States v. Gomez-Jimenez, 750 F.3d 370, 382-83 (4th Cir. 2014). Thus,

we are satisfied that, even absent the two contested enhancements, the court would have

reached the same result.

       Next, we consider the substantive reasonableness of Prater’s sentence with reference

to the Guidelines range that would have applied without the Guidelines errors. Mills, 917

F.3d at 331. In reviewing substantive reasonableness, we look at “the totality of the

circumstances,” Gall, 552 U.S. at 51, to ensure that the sentence is “sufficient, but not

greater than necessary,” to satisfy the goals of sentencing, 18 U.S.C. § 3553(a).

       Without the 6-level enhancement, the district court’s sentence represents a 45-

month upward variance. Nevertheless, in view of the court’s factual finding that Prater

participated in four different robberies, one of which resulted in injury to a cashier, we

conclude that such variance reasonably accounted for the circumstances of the offense, as

well as the need for the sentence to provide adequate deterrence and protect the public from

Prater’s criminal conduct. See 18 U.S.C. § 3553(a)(1), (2)(B), (C). In addition, we reject

Prater’s argument that the district court failed to avoid an unwarranted sentencing disparity,

see 18 U.S.C. § 3553(a)(6), by imposing the same sentence that one of his codefendants

received, despite the codefendant’s worse criminal history and more substantial

involvement in the spree of robberies. Unlike Prater, the codefendant bargained for his

sentence by entering into a Fed. R. Crim. P. 11(c)(1)(C) plea agreement and accepted total

responsibility for the robberies he and his cohorts committed. Given the markedly different

circumstances of the two men’s guilty pleas, we discern no unwarranted sentencing

                                              4
disparity. 1 Thus, we conclude that a 45-month upward variance sentence is reasonable

and, therefore, that the two Guidelines errors are harmless.

       Turning to McFadden, because he neglected to raise his sentencing claim in the

district court, we review only for plain error. United States v. Muslim, 944 F.3d 154, 167

(4th Cir. 2019). Relying on Guidelines commentary that was superseded by amendment

long before he committed the instant offenses, McFadden contends that the district court

miscounted his prior sentences, leading to an erroneous career offender designation.

Because the rule McFadden cites does not apply to his case, his argument necessarily fails.

In any event, our review of the record confirms that the district court did not err, let alone

plainly err, in determining that McFadden qualified as a career offender. 2

       Accordingly, we affirm Appellants’ criminal judgments. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




       1
        Contrary to Prater’s argument, we likewise discern no unwarranted disparity
between his sentence and McFadden’s lengthier sentence of 228 months.
       2
         In addition, we reject McFadden’s conclusory claim that his below-Guidelines
sentence was substantively unreasonable. See United States v. Louthian, 756 F.3d 295,
306 (4th Cir. 2014).

                                              5